Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/21 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,025,630. Although the claims at issue are not identical, they are not patentably distinct from each other because they significantly overlap in scope.  By way of illustration, consider the respective claim 1 from each disclosure:

Claim 1 of the instant application
Claim 1 of the ‘630 patent
1. A method comprising: 



receiving, by way of at least one interface, an access request associated with a potential user of a financial entity for access to a secure data processing center of a financial regulatory system, wherein the secure data processing center is configured to share information associated with specified financial activities; and 




determining a classification of the potential user with respect to one or more potential or actual access rights to be associated with the potential user for accessing the secure data processing center,

wherein the determined classification of the potential user is that the potential user is an eligible user of the secure data processing center as defined by an accrediting organization of the financial regulatory system.
1. A method for utilizing a shared computer system of a financial regulatory system, the method comprising: 

receiving, utilizing at least one interface, an access request associated with a potential user of a financial entity for access to a secure data processing center of the financial regulatory system, wherein the secure data processing center is configured to share information associated with specified financial activities; 

processing, utilizing at least one processor, the access request; and 

determining, based on the processed access request, a classification of the potential user with respect to one or more potential or actual access rights to be associated with the potential user for accessing the secure data processing center, 

wherein the determined classification of the potential user is that the potential user is an eligible user of the secure data processing center as defined by an accrediting organization of the financial regulatory system, the eligible user has initial access to an auxiliary invitation computer system.


	As can be clearly seen, all limitations from the instant claim are present in the corresponding claim from the ‘630 patent, either verbatim or with only trivial grammatical differences.  Thus, any invention that would infringe the instant application would also necessarily infringe the ‘630 patent, resulting in two patents on the same invention.  Independent claims 9 & 17 of the instant application are substantially similar to independent claims 10 & 18 of the ‘630 patent, and are rejected for substantially similar reasons as discussed supra.  Dependent claims 2-8, 10-16, & 18-20 of the instant application are substantially similar to independent claims 10 & 18 of the ‘630 patent, and are rejected for substantially similar reasons as discussed supra.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        12/3/2022